Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(2) Registration No. 333-132747 Subject to Completion: PROSPECTUS SUPPLEMENT (To Prospectus dated March 27, 2006) Preliminary Prospectus Supplement dated May 3, 2007 100% Principal Protection Absolute Return Barrier Notes UBS AG $ Notes Linked to the S&P 500 ® Index due on or about November 28, 2008 Issuer (Booking Branch): UBS AG (Jersey Branch) Term; Maturity Date: 18 Months (we currently expect the Notes to mature on November 28, 2008) No Interest Payments: We will not pay you interest during the term of the Notes. Underlying Index: The return on the Notes is linked to the absolute performance of the S&P 500® Index (the Index). Principal Protection: 100% Payment at Maturity (per $10.00): You will receive a cash payment at maturity per $10.00 principal amount of your Notes, the amount of which will depend upon the performance of the Index:  If the Index never closes above the Upper Index Barrier or below the Lower Index Barrier on any single day during the Observation Period, you will receive: $10.00 + ($10.00 - Absolute Index Return)  If the Index closes either above the Upper Index Barrier or below the Lower Index Barrier on any single day during the Observation Period, you will receive: $10.00 (your initial investment) See Specific Terms of the NotesPayment at Maturity beginning on page S-18. Absolute Return Barrier: 19.50% to 21.50% (to be determined on a date we currently expect to be May 24, 2007 (the trade date)). Upper Index Barrier: Index Starting Level x (1 + Absolute Return Barrier) Lower Index Barrier: Index Starting Level x (1  Absolute Return Barrier) Absolute Index Return: Absolute value of: [ Index Ending Level  Index Starting Level Index Starting Level ] Index Starting Level: , the closing level of the Index on the trade date. Index Ending Level: The Index Ending Level will be the closing level of the Index on a date we currently expect to be November 20, 2008 (the final valuation date). Observation Period: The period starting on the trade date and ending on the final valuation date. No Listing: The Notes will not be listed or displayed on any securities exchange, the Nasdaq National Market System or any electronic communications network. CUSIP Number:  ISIN Number:  To help investors identify appropriate structured investment products (Structured Products), UBS organizes its Structured Products into four categories: Protection Solutions, Optimization Solutions, Performance
